UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6529



HEBERT CURTIS,

                                             Plaintiff - Appellant,

          versus


D. TAYLOR, Warden, Ridgeland Correctional In-
stitution; A. PICKNEY, Unit Manager, Ridgeland
Correctional Institution; MRS. BEASLEY, Medi-
cal Ridgeland Correctional Institution,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. David C. Norton, District Judge.
(CA-96-246-4-18BE)


Submitted:   July 24, 1997                 Decided:   August 7, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert Curtis, Appellant Pro Se. Amy L. Gaffney, LEWIS, REEVES &
STONE, Columbia, South Carolina; James Miller Davis, Jr., ELLIS,
LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Curtis v. Taylor, No. CA-
96-246-4-18BE (D.S.C. Jan. 23, 1997). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




                                2